Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

The amendments and arguments filed Jun. 3, 2022 are acknowledged and have been fully considered.  Claims 1-14, 16, and 18-31 are now pending and are now under consideration.  Claims 15 and 17 are cancelled; claims 1, 4, 5, 13, 16, 18, 20, 21, 23, 24, and 26 are amended.  

Information Disclosure Statement
No Information Disclosure Statements have been filed with the present application.  Applicant is reminded of his/her duty to disclose patents and publications relevant to the patentability of the instant claims.  

OBJECTIONS/REJECTIONS WITHDRAWN

The objections to claims 5, 6, 15, 18, 20-23, and 31, designated 'B'-'J' in the prior Office Action, are withdrawn in light of the claim amendments.

The rejection of claims 24 and 26 under 35 U.S.C. 112(a)/112 1st paragraph, lack of enablement, is withdrawn in light of the claim amendments.

The rejection of claims 24 and 26, designated 'E' under 35 U.S.C. 112(b)/112 2nd paragraph is withdrawn in light of the claim amendments.  

OBJECTIONS/REJECTIONS MAINTAINED

The objection to claim 4, designated 'A' in the prior Office Action, is maintained as discussed below.

The rejection of claims 1-14, 16, and 18-31 under 35 U.S.C. 112(a)/112 1st paragraph, lack of written description, is maintained as discussed below.

The rejections of claims 1-14, 16, and 18-31, designated 'A', 'B', 'C' and 'D', under 35 U.S.C. 112(b)/112 2nd paragraph are maintained, as discussed below.

The rejection of claims 1, 2, 4, 6-12, 16, and 18-31 under 35 U.S.C. 102(a)(1) is maintained as discussed below.

The rejection of claims 1, 2, 4, 6-14, 16, and 18-31 under 35 U.S.C. 103(a) over HAROD in view of GASQUE, LEECE, ROSZELL, and SCHLESSINGER is maintained as discussed below.

The rejection of claims 1-14, 16, and 18-31 under 35 U.S.C. 103(a) over HAROD in view of GASQUE, STOESZ, LEECE, ROSZELL, and SCHLESSINGER is maintained as discussed below.

The double patenting rejections of record have been maintained as no action regarding these rejections has been taken by applicants at this time.

Claim Objections (Maintained)
A.  Claim 4 is objected to because of the following informalities: the term "10·2" should be "10-2" and the term "10-8" should be "10-8" (with both the negative symbol and the 8 as superscripts).  

Response to Arguments

Applicant's arguments have been fully considered but are not persuasive.  Applicant argues that the claims have been amended (response, p. 12).  
While the amendments do address most of the prior objections, the objection designated 'A' in the prior OA has not been completely addressed.  Specifically, the claim previously recited the term "10·2" with a dot instead of a minus sign (negative symbol).  It is not clear if this error has been corrected as the claim still appears to use a dot instead of a minus (negative) sign.  

Claim Rejections - 35 § 112(a) (Maintained)
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Written Description
Claims 1-14, 16, and 18-31 are rejected under 35 U.S.C. 112, first paragraph or 35 U.S.C. 112(a), as failing to comply with the written description requirement.  
Claim 1 recites "…a method for impacting a stress response of muscle tissue… the method comprising … applying topically … a tissue compatible antiseptic, fast-acting antimicrobial, non-antibiotic, aqueous composition…"
	Regarding the requirement for adequate written description of chemical entities, Applicant's attention is directed to the MPEP §2163. In particular, Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), holds that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, "not a mere wish or plan for obtaining the claimed chemical invention." Eli Lilly, 119 F.3d at 1566.  The Federal Circuit has adopted the standard set forth in the Patent and Trademark Office (PTO) Guidelines for Examination of Patent Applications under the 35 U.S.C. 112.I "Written Description" Requirement ("Guidelines"), 66 Fed. Reg. 1099 (Jan. 5, 2001), which state that the written description requirement can be met by "showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics," including, inter alia, "functional characteristics when coupled with a known or disclosed correlation between function and structure..." Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 316, 1324-25 (Fed. Cir. 2002) (quoting Guidelines, 66 Fed. Reg. at 1106).  
Applicant states that the instant application is based on previously unrecognized properties of Theraworx® brand skin cleanser (e.g., see pars. [0016], [0020]).  Applicant discloses only one single example of a composition falling within the scope of the invention, namely Theraworx® brand solution, but the claims are clearly not limited to this formulation.  Rather, the instant claims encompass any non-antibiotic antiseptic formulation comprising a fast-acting antimicrobial and having a pH from about 4.0 to about 6.0, not just the specific formulation disclosed as the Theraworx® brand skin cleanser.  Applicant has failed to provide sufficient further description of any other formulation that would provide adequate written description of the compositions encompassed by the claim.  Adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties.  In the present case, other than the specific composition mentioned (i.e. Theraworx®), the disclosure fails to describe the claimed compounds in a manner that complies with the written description requirement of 35 USC § 112(a).  
Applicant is alerted that "a sufficient description of a genus ... requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus." AriadPharms., Inc. v. EliLilly & Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  A "generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the applicant has invented species sufficient to support a claim to a genus."  Id. at 1349.  “[M]erely drawing a fence around a perceived genus is not a description of the genus.”  AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300 (Fed. Cir. 2014).  “One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus.”  Id.  “Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus.”  Id. 

Response to Arguments

Applicant's arguments have been fully considered but are not persuasive.  Applicant argues that the application is disclosing the use of various formulations that are not limited to the specific Theraworx® formulation (response, p. 15).  
The examiner understands this, and it is this broader scope that was the precise reason that the rejection was made.  Specifically, applicant fails to adequately describe any other formulation except for the Theraworx® formulation.  What specific feature(s) of any other formulation (besides Theraworx®) are required for a formulation to function as intended in the instant claims (e.g., acidifying both the innermost and outermost surface of the stratum corneum throughout its thickness to a substantially uniform pH of from about 4.5 to about 6.0)?  The specification does not say.  Applicant argues that various lists of potential components are provided in the disclosure, not all of which may be a part of the formulation.  Yet the specification does not explain which component(s) may be omitted and still achieve a formulation having the function required by the instant claims.  It is reiterated that no other specific formulations are made or tested other than the Theraworx® formulation.  Thus, it is unclear which formulation(s) would function in the same way as Theraworx®, and any other formulation is viewed as inadequately described.  
Applicant is alerted that "a sufficient description of a genus ... requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus." AriadPharms., Inc. v. EliLilly & Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  A "generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the applicant has invented species sufficient to support a claim to a genus."  

Claim Rejections - 35 USC § 112(b) (Maintained)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14, 16, and 18-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A.  Claims 1-14, 16, and 18-31 are indefinite because it is unclear what is required by "a stress response of muscle tissue".  The specification provides no definition of the "stress response of muscle tissue".  This could be interpreted to be anything from the ability of a muscle to resist tearing, to the ability of a muscle to respond to a stimulus (e.g., an electrical signal), to a muscle experiencing discomfort (e.g., being "sore").  The metes and bounds of this term, and thus the entire scope of the claim, are unclear.  For the purposes of this Office Action, this term/phrase will be interpreted to refer to any muscle pending applicant's clarification of this issue.  
B.  Claims 1-14, 16, and 18-31 are indefinite because it is unclear what is required by steps (b) and (c) of claim 1.  Although steps (b) and (c) are written as separate steps, there is no positive action associated with either of steps (b) and (c), which therefore appear to simply recite the intended outcome of step (a).  Do steps (b) and (c) actually require any other positive active steps (different from step (a))?  If so, what is/are said positive active step(s)?  
C.  Regarding claim 24, it is not clear whether the phrase "such as" is a limitation or whether it is merely listing disclosed examples and/or embodiments.  Description of examples or preferences is properly set forth in the specification rather than the claims.  Since it is unclear whether this phrase is a limitation, and thus part of the claimed invention, this phrase renders the claim indefinite.  See MPEP § 2173.05(d).  
D.  Regarding claim 26, it is not clear whether the phrase "such as" is a limitation or whether it is merely listing disclosed examples and/or embodiments.  Description of examples or preferences is properly set forth in the specification rather than the claims.  Since it is unclear whether this phrase is a limitation, and thus part of the claimed invention, this phrase renders the claim indefinite.  See MPEP § 2173.05(d).  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that the claims have been amended (response, p. 16).  
While it is true that the claims have been amended, it is unclear how any of the amendments address the previously raised indefiniteness issues.  Regarding 'A', applicant fails to provide any explanation of the meaning of "a stress response of muscle tissue", and this is not addressed by the amendment.  Regarding 'B', applicant fails to explain what steps, if any (besides topically applying a "Theraworx®" composition) are actually required by elements (b) and (c), and this is not addressed by the amendment.  If any other positive active step(s) is/are required, what is/are said positive active step(s)?  Regarding 'C' and 'D', applicant has not addressed the "such as" language in claims 24 and 26 at all.  The exemplary phrase "such as" still remains in the claim and applicant has failed to explain how this language is definite.  Thus, applicant's amendments are insufficient to overcome these indefiniteness issues.  

Claim Rejections - 35 USC § 102 (Maintained)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

Claims 1, 2, 4, 6-12, 16, and 18-31, are rejected under 35 U.S.C. 102(b) as being anticipated by FirstHealth (FirstHealth Moore Regional Hospital, Pinehurst, NC; Aug. 2013-Oct. 2013; https://www.hpnonline.com/ inside/2014-04/1404-IP-Success.html), optionally as evidenced by HAROD (US 6,358,516; Issued Mar. 19, 2002).  
FirstHealth conducted a quality improvement project from Aug. 2013-Oct. 2013 to reduce the catheter-associated urinary tract infection (CAUTI) rate for its ICU patients.  The staff utilized a Theraworx® cloth 2-pack and Theraworx® cleanser to clean the perineum twice daily (i.e., topical application to the skin at least once every 12 hours).  The promising results of the study led the Nurse Practice Committee to increase the timing of the perineal care from twice daily to every 8 hours (i.e., three times per day) (see 'Results' section).  
As admitted by applicant (see the top of p. 9 of the 1/16/18 response in parent case 14/745,091), Theraworx® meets the requirements of the instantly claimed composition.  Optionally, as evidence, the teachings of Harod (presented in greater detail below) are incorporated herein to show that Theraworx® meets the instant limitations for the composition.  
Harod discloses a skin care system that cleanses, therapeutically conditions, and provides additional beneficial treatment to the skin in a simple, one-step application that air dries quickly without rinsing (title; abstract).  The composition is in the form of pre-moistened soft cloths (abstract; col. 5, lines 52-62; Examples).  Harod teaches the pH of the composition is preferably close to that of human skin, that is, approximately 4.5-6.7, and that the composition maintains this pH of the skin (col. 11, lines 4-5; Table II).  Harod teaches application to intact epidermis results in deep absorption into skin, which results in, inter alia, destruction of pathogens throughout the layers of the skin, thus reducing infections due to bacteria, viruses, etc. (i.e., the antimicrobial barrier properties are improved), and promotes increased blood circulation in treated areas (col. 9, lines 13-16; col. 11, lines 1-3; col. 13, lines 5-9).  Harod teaches use of the composition for bed baths (which one of skill in the art would understand includes full body cleansing including arms, legs, back, genital areas, etc.), and illustrates application to the chest or back (Fig. 3).  These areas are considered to be relevant to muscle cramping and/or soreness.  Harod teaches the preferred usage includes re-wiping the skin (i.e., repeating application of the composition) (col. 12, lines 50-57).  In light of Harod's teachings and the fact that the instant application states that Theraworx® (from the Harod Patent) is useful in the invention, including lowering pH over the entire thickness of the outer layer of tissue (instant pars. [0016], [0020]), the instantly claimed properties are considered to be met by the composition disclosed by Harod.  
In other words, the procedure used in the FirstHealth study, where Theraworx® was applied 2-3 times daily to the skin, is considered to read on the claimed method.  FirstHealth meets element (a) because Theraworx® (which meets all the structural limitations of the composition) was applied topically to the skin.  FirstHealth meets element (b) because no additional positive active steps (other than that in step (a)) are required by step (b), which is therefore considered to recite the result of step (a) (note that par. [0021] of the instant specification teaches that Theraworx® maintains the pH of the stratum corneum, mucosa, and transitional membranes throughout its area of application at an acidic pH from the outermost surface of the skin or membrane to the innermost).  FirstHealth meets element (c) because the Theraworx® composition was reapplied 2-3 times daily, which is for at least four hours.  
Regarding the composition itself, the composition disclosed by Harod is identical to that instantly claimed.  For instance, Harod teaches that the composition is aqueous (col. 5, lines 36-38; col. 10, lines 53-55) and comprises (note: the elements below refer to those recited in instant claims 19-21, 31):  
an amphoteric surfactant in an amount of 1-7 wt. % (claims 1, 5) 
aloe vera (an anti-inflammatory, cell growth-promoting agent, immune system enhancing agent, absorption facilitation agent, humectant and emollient, and healing promoting agent) in an amount of 1-7 wt. % 
allantoin (an anti-inflammatory, cell growth-promoting agent, immune system enhancing agent, absorption facilitation agent, humectant and emollient, and free radical-scavenging agent) in an amount of 0.2-1 wt. % 
cocamidolpropyl betain (an amphoteric surfactant and anti-inflammatory) in an amount of 0.2-2 wt. % 
lauryl glucoside (a surfactant) in an amount of 0.1-2 wt. % 
dimethicone copolyol (a silicone-based anti-foaming agent) in an amount of 0.1-2 wt. % 
Citricidal® (which contains grapefruit extract, quaternary compounds derived from grapefruit and glycerin according to col. 8, lines 3-7 of Harod and instant par. [0075]; Citricidal® is a fast-acting antimicrobial, immune system enhancing agent, and cell growth-promoting agent) in an amount of 0.4-2 wt. % 
colloidal silver (a fast-acting antimicrobial and absorption facilitation agent) in an amount of 0.2-4 wt. % 
beta glucan (an anti-inflammatory, cell growth-promoting agent, immune system enhancing agent, and absorption facilitation agent) in an amount of 0.1-6 wt. % 
vitamin E (a humectant and emollient and free radical-scavenging agent) in an amount of 0.01-2 wt. % 
See Table 1 and claims 1, 5, 8, 17, 18, 23, 25, and 30 of Harod.  Note that for the sake of clarity and simplicity the amounts listed here are from Table 1 of Harod, but due to the multiple and overlapping roles of many of the components, Harod actually teaches somewhat wider ranges for many of these components (see claims 1, 5, 8, 17, 18, 23, 25, and 30 of Harod).  
Regarding claims 2, and 4, Harod teaches sterilization by exposure to electron beam or gamma radiation (col. 5, lines 8-13; col. 10, lines 57-64; Example 3).  
Regarding claims 7-8, Harod teaches heating the composition to temperatures of 110-140 ºF (col. 10, lines 57-60; 16, lines 7-50).  For claim 7, the warming of the composition by body heat also reads on the claim.  
Regarding claim 12, Harod teaches that Citricidal® contains glycerin (col. 8, lines 3-7).  

Response to Arguments

Applicant's arguments have been fully considered but are not persuasive.  Applicant argues that claim 1 has been amended to recite, inter alia, acidifying both the innermost and outermost surface of the stratum corneum (response, pgs. 16-17).  
While applicant asserts that FirstHealth does not disclose all the limitations of the claim, applicant fails to explain what is missing from FirstHealth.  According to the instant specification, topical application of Theraworx® necessarily results in acidifying both the innermost and outermost surface of the stratum corneum.  For example, see par. [0021] of the instant published specification, which teaches that Theraworx® maintains the pH of the stratum corneum, mucosa, and transitional membranes throughout its area of application at an acidic pH from the outermost surface of the skin or membrane to the innermost.  Further, FirstHealth meets element (c) of claim 1 because the Theraworx® composition was reapplied 2-3 times daily, which is for at least four hours.  Thus, it is unclear what, if anything, is missing from FirstHealth.  

Claim Rejections - 35 USC § 103 (Maintained)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 1, 2, 4, 6-14, 16, and 18-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over HAROD (US 6,358,516; Issued Mar. 19, 2002) in view of GASQUE (US 9,717,757; Priority to Dec. 28, 2011) and any or all of LEECE (US 2006/0074029; Pub. Apr. 6, 2006), ROSZELL (US 2007/0160559; Pub. Jul. 12 2007), and SCHLESSINGER (US 2012/0100183; Pub. Apr. 26, 2012).  
Harod discloses a skin care system that cleanses, therapeutically conditions, and provides additional beneficial treatment to the skin in a simple, one-step application that air dries quickly without rinsing (title; abstract).  The composition is in the form of pre-moistened soft cloths (abstract; col. 5, lines 52-62; Examples).  Harod teaches the pH of the composition is preferably close to that of human skin, that is, approximately 4.5-6.7, and that the composition maintains this pH of the skin (col. 11, lines 4-5; Table II).  Harod teaches application to intact epidermis results in deep absorption into skin, which results in, inter alia, destruction of pathogens throughout the layers of the skin, thus reducing infections due to bacteria, viruses, etc. (i.e., the antimicrobial barrier properties are improved), and promotes increased blood circulation in treated areas (col. 9, lines 13-16; col. 11, lines 1-3; col. 13, lines 5-9).  Harod teaches use of the composition for bed baths (which one of skill in the art would understand includes full body cleansing including arms, legs, back, genital areas, etc.), and illustrates application to the chest or back (Fig. 3).  These areas are considered to be associated with muscle tissue subject to cramping and/or soreness.  Harod teaches the preferred usage includes re-wiping the skin (i.e., repeating application of the composition) (col. 12, lines 50-57).  In light of Harod's teachings and the fact that the instant application states that Theraworx® (from the Harod Patent) is useful in the invention, including lowering pH over the entire thickness of the outer layer of tissue (instant pars. [0016], [0020]-[0021]), the instantly claimed properties are considered to be met by the composition disclosed by Harod.  
Regarding the composition itself, the composition disclosed by Harod is identical to that instantly claimed.  For instance, Harod teaches that the composition is aqueous (col. 5, lines 36-38; col. 10, lines 53-55) and comprises (note-the elements below refer to those recited in instant claims 43-45):  
an amphoteric surfactant in an amount of 1-7 wt. % (claims 1, 5) 
aloe vera (an anti-inflammatory, cell growth-promoting agent, immune system enhancing agent, absorption facilitation agent, humectant and emollient, and healing promoting agent) in an amount of 1-7 wt. % 
allantoin (an anti-inflammatory, cell growth-promoting agent, immune system enhancing agent, absorption facilitation agent, humectant and emollient, and free radical-scavenging agent) in an amount of 0.2-1 wt. % 
cocamidolpropyl betain (an amphoteric surfactant and anti-inflammatory) in an amount of 0.2-2 wt. % 
lauryl glucoside (a surfactant) in an amount of 0.1-2 wt. % 
dimethicone copolyol (a silicone-based anti-foaming agent) in an amount of 0.1-2 wt. % 
Citricidal® (which contains grapefruit extract, quaternary compounds derived from grapefruit and glycerin according to col. 8, lines 3-7 of Harod and instant par. [0075]; Citricidal® is a fast-acting antimicrobial, immune system enhancing agent, and cell growth-promoting agent) in an amount of 0.4-2 wt. % 
colloidal silver (a fast-acting antimicrobial and absorption facilitation agent) in an amount of 0.2-4 wt. % 
beta glucan (an anti-inflammatory, cell growth-promoting agent, immune system enhancing agent, and absorption facilitation agent) in an amount of 0.1-6 wt. % 
vitamin E (a humectant and emollient and free radical-scavenging agent) in an amount of 0.01-2 wt. % 
See Table 1 and claims 1, 5, 8, 17, 18, 23, 25, and 30 of Harod.  Note that for the sake of clarity and simplicity the amounts listed here generally correspond to those in Table 1 of Harod, but due to the multiple and overlapping roles of many of the components, Harod actually teaches somewhat wider ranges for many of these components (see claims 1, 5, 8, 17, 18, 23, 25, and 30 of Harod).  
Regarding the specific use of treating muscle cramps or tightness, Gasque discloses a method to treat and prevent muscle cramping, soreness, and/or swelling using a topical composition comprising the same components as Harod (title; abstract; col. 2, lines 8-32).  In fact, Gasque specifically refers to the (Theraworx®) composition of Harod (US 6,358,516) as suitable for use in the methods of the invention (col. 1, lines 33-36; col. 5, lines 16-23; claims 1-15).  Gasque teaches application of the composition to the skin in and around the muscle tissue sought to be treated before, during or after athletic exercise to treat or prevent muscle cramps (col. 9, lines 26-50).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the topical compositions of Harod to treat or prevent muscle cramping or soreness.  One would have been motivated to do so with a high expectation of success since Gasque directly teaches the suitability of Harod's compositions for this use.  
Harod teaches the preferred usage includes re-wiping the skin (i.e., repeating application of the composition) (col. 12, lines 50-57), but does not expressly teach re-applying the composition in the instantly claimed timeframe as recited in claim 13.  Nonetheless, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to apply the composition in the instantly recited timeframe.  
For example, Leece discloses aqueous topical antimicrobial skin moisturizing compositions particularly useful for healthcare workers (title; abstract; [0046]).  Leece teaches reapplying the compositions to skin on an hourly basis, and that such application resulted in an additive moisturization effect over time ([0040], [0043]).  
Similarly, Roszell discloses topical aqueous skin disinfectant compositions (title; abstract).  The compositions comprise many of the same ingredients as those of Harod, including surfactants, anti-inflammatory agents, antioxidants, antimicrobial agents, emollients, moisturizing agents, pH adjusting agents, etc. (e.g., aloe vera, vitamin E, EDTA, etc.) (abstract; [0056], [0061], [0065], [0070], [0072]).  Roszell teaches the compositions can exhibit disinfectant properties at least two hours after application ([0009]; claim 17).  To anyone of skill in the art, this suggests reapplication at about 2 hours.  One would be motivated to reapply the composition in this timeframe if one wanted to be certain that the disinfectant activity was maintained on the skin for an extended period of time.  
Similarly, Schlessinger discloses topical anti-inflammatory compositions and skin care compositions (title; abstract).  The compositions can be applied with a mat or cloth ([0208]) and comprise many of the same ingredients as those of Harod, including anti-inflammatory agents, antioxidants, antimicrobial agents, skin healing agents, moisturizing agents, and combinations thereof (e.g., aloe vera, vitamin E, etc.) (abstract; [0167], [0576]).  Schlessinger teaches the greater the number of applications to the skin within a given period of time, the greater an improvement will be observed in the skin, and the less time will be required for achieving such results.  Schlessinger teaches that there generally is no upper limit to the number of applications of the composition, and teaches up to about 48 applications to the skin within a one-day (24 hour) period ([0608]), or about every 30 mins.  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have repeatedly applied the Theraworx® compositions of Harod with a frequency of at about every 30 minutes to about every two hours, and repeating such application as necessary.  The artisan recognizes that such administration application is routine in the art, at least since such compositions may only exert their effects for a few hours or less (per Roszell).  One would have been motivated to do so since the recited frequency is known in the art as preferred for topical skin protecting compositions (per all of Leece, Roszell, and Schlessinger).  One would have been motivated to do so with the expectation of improving the cleaning, softening, moisturizing, and antimicrobial effects of the composition in less time with increased application (per Leece and Schlessinger), and for achieving the desired improvement in muscle cramps, soreness, and pain as needed (Gasque).  Furthermore, it is well within the purview of the skilled artisan to determine the frequency and duration of administration based on the particular area(s) and severity of muscle soreness intended to be treated, and the situation(s) in which the composition is applied.  
Regarding claims 2, and 4, Harod teaches sterilization by exposure to electron beam or gamma radiation (col. 5, lines 8-13; col. 10, lines 57-64; Example 3).  
Regarding claims 7-8, Harod teaches heating the composition to temperatures of 110-140 ºF (col. 10, lines 57-60; 16, lines 7-50).  For claim 7, the warming of the composition by body heat also reads on the claim.  
Regarding claim 12, Harod teaches that Citricidal® contains glycerin (col. 8, lines 3-7).  

Claims 1-14, 16, and 18-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over HAROD (US 6,358,516; Issued Mar. 19, 2002) in view of GASQUE (US 9717,757; Priority to Dec. 28, 2011), STOESZ (US 2010/0096287; Pub. Apr. 22, 2010), and any or all of LEECE (US 2006/0074029; Pub. Apr. 6, 2006), ROSZELL (US 2007/0160559; Pub. Jul. 12 2007), SCHLESSINGER (US 2012/0100183; Pub. Apr. 26, 2012).  
The teachings of Harod, Gasque, Leece, Roszell, and Schlessinger are presented supra, and are incorporated herein.  
Regarding claims 3-5, while Harod teaches sterilization by gamma (or electron beam) radiation (col. 5, lines 8-13; col. 10, lines 57-64; Example 3), Harod is silent as to the amount of gamma radiation applied and to the resulting sterility assurance level (SAL).  However, anyone of ordinary skill in the art would understand the instantly claimed amounts of gamma radiation and SAL are routine in the art.  
For example, Stoesz discloses topical pharmaceutical formulations that have been packaged and sterilized (title; abstract).  Stoesz teaches sterilization by electron beam or gamma radiation, using a sterilizing dose of at least 10 kGy or at least 25 kGy, to achieve a SAL of at least 10-3, preferably 10-6 (pars. [0011], [0017], [0070]).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use gamma radiation at the claimed levels to provide a SAL of at least 10-3, preferably 10-6.  One would have been motivated to do so to provide a sterilized topical formulation and would have had a high expectation of success since these values are known in the art for similar topical formulations.  Using such known, standard sterilization parameters amounts to no more than combining prior art elements according to known methods to yield predictable results or the use of a known technique (known sterilization parameters) to improve similar devices (methods, or products) in the same way.  

Response to Arguments

Applicant's arguments have been fully considered but are not persuasive.  Applicant argues that Herod [sic] does not disclose elements (b) and (c) of claim 1 (response, pgs. 18 and 20-21).  
The examiner cannot agree.  It must be remembered that topical application of Theraworx® necessarily results in acidifying both the innermost and outermost surface of the stratum corneum.  For example, see par. [0021] of the instant published specification, which teaches that Theraworx® maintains the pH of the stratum corneum, mucosa, and transitional membranes throughout its area of application at an acidic pH from the outermost surface of the skin or membrane to the innermost.  Further, Leece, Roszell, and Schlessinger establish the obviousness of repeating application in the same timeframes instantly claimed.  The prior art does not need to use the same words as applicants in order to anticipate or render obvious the instant claims.  
Applicant argues that pH balancing materials would prevent the acidification of stratum corneum (response, pgs. 19-20, 22).  
First, applicant offers no evidence to support this assertion.  Second, applicant misinterprets the meaning of "pH-balanced", which does NOT mean a pH = 7 as incorrectly argued by applicant.  Rather, the term "pH-balanced" with reference to a topical skin composition refers to a formulation having a pH that falls within the range of normal, healthy skin (which is acidic; approximately 4.5-6.7 according to Harod).  In fact, as admitted by applicant, Harod teaches that the composition is naturally pH-balanced (without pH-balancing agents), and pH-balancing agents are not even required.  
Applicant argues that Harod does not contemplate acidifying the layers of the stratum corneum or maintaining the pH throughout these layers (response, pgs. 20, 22).  
This argument is incorrect.  Harod teaches the pH of the composition is preferably close to that of human skin, that is, approximately 4.5-6.7, and that the composition maintains this pH of the skin (col. 11, lines 4-5; Table II).  Harod teaches application to intact epidermis results in deep absorption into skin, which results in, inter alia, destruction of pathogens throughout the layers of the skin, thus reducing infections due to bacteria, viruses, etc. (i.e., the antimicrobial barrier properties are improved), and promotes increased blood circulation in treated areas (col. 9, lines 13-16; col. 11, lines 1-3; col. 13, lines 5-9).  Harod teaches the composition penetrates all the way through the skin to the basal cell layer (col. 5, lines 27-33; col. 9, lines 8-13; col. 15, lines 45-49; col. 17, lines 10-22).  Thus, Harod clearly contemplates acidifying all the layers of the skin.  Further, in light of Harod's teachings and the fact that the instant application states that Theraworx® (from the Harod Patent) is useful in the invention, including lowering pH over the entire thickness of the outer layer of tissue (instant pars. [0016], [0020]-[0021]), the instantly claimed properties are considered to be met by topical application of the composition disclosed by Harod.  Further, given that it is obvious to apply/reapply the composition in the claimed timeframes (per Leece, Roszell, and Schlessinger), one would be maintaining the pH throughout the layers of the skin by following the teachings of the prior art.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent Application No. 15/187,484
Claims 1-31 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 6, 7, 16-26, and 47 of U.S. Patent Application No. 15/187,484, in view of Harod, Gasque, Leece, Roszell, Schlessinger and Stoesz.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '484 claims renders obvious that of the instant claims.  The difference between the two claim sets is that the '484 claims recite a different intended use in the preamble and do not recite a specific frequency of reapplication in claim 1.  The frequency of reapplication is taught by any or all of Leece, Roszell, and Schlessinger.  Note that Harod teaches packaging cloths impregnated with the composition in a pre-packaged kit and sterilization by gamma or e-beam radiation (col. 6, lines 29-40; col. 10, lines 57-64).  Thus, the instant claims are an obvious variation of the '484 claims.  

U.S. Patent Application No. 16/054,017
Claims 1-31 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent Application No. 16/054,017, in view of Gasque, Leece, Roszell, Schlessinger and Stoesz.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '017 claims renders obvious that of the instant claims.  The difference between the two claim sets is that the '017 claims recite a different intended use in the preamble.  Claims 5-6 and 12-13 of the '017 application recite a reapplication frequency of 4-8 hours or 6-8 hours.  Most elements of the instant claims are anticipated by the '017 application (note that the '017 application teaches Theraworx® as a suitable cleansing solution for the '017 claims, see pars. [0022], [0050], [0065], etc. of the '017 application).  The limitations in the '017 claims regarding bathing the skin prior to moving the mammal from one environment to another are read upon by applying Theraworx® to the skin of patients and the frequency of reapplication is taught by any or all of Leece, Roszell, and Schlessinger.  The intended use is not given weight because the MPEP states that such phrases which simply express the intended result of a positively recited process step are not afforded patentable weight.  See MPEP § 2111.04(I).  Thus, the '017 claims recite a method that significantly overlaps with that instantly claimed.  
MPEP §804(B)(II)(2) states that "[t]he specification can be used as a dictionary to learn the meaning of a term in the claim [of an applied patent or copending application]" and that "those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application".  Additionally, "it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context."

U.S. Patent No. 6,358,516
Claims 1-31 are non-provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 10-17 of U.S. Patent No. 6,358,516, in view of Gasque, Leece, Roszell, Schlessinger and Stoesz.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '516 claims anticipates or renders obvious that of the instant claims.  The difference between the two claim sets is that the '516 claims do not expressly recite reapplying the composition with the claimed frequency.  However, Harod suggests this feature (e.g., col. 12, lines 50-57), and all of Leece, Roszell, and Schlessinger teach reapplication of similar topical (antimicrobial/acidifying) formulations within the instantly claimed time frame as well.  Moreover, the instant application (and Harod's teachings) makes it clear that the '516 Patent meets all the instant functional limitations.  Thus, although the '516 claims do not expressly recite the same effects as the instant claims, the effects are considered an inherent result of topically (re)applying the composition, absent evidence to the contrary.  Thus, the instant claims are merely an obvious variation of the '516 claims.  

Response to Arguments

Applicant's arguments have been fully considered but are not persuasive.  Applicant argues that he will hold a response to the double patenting rejections in abeyance (response, pgs. 12-14).  
As applicant has not responded to the double patenting rejections, they are maintained.  Further, a request to hold a rejection in abeyance is not a proper response to a rejection.  Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 CFR 1.111(b), 714.02, and 804(B)(1)).  Thus, the double patenting rejections of record have been maintained as no action regarding these rejections has been taken by applicants at this time, and since no allowable subject matter has presently been indicated.  

NEW GROUNDS OF OBJECTION/REJECTION

Claim Objections (New)
The entire claim set filed 6/3/22 is objected to because applicant has failed to show all the changes relative to the prior claim set as required by CFR 1.121.  Specifically: 
In claim 5 the character "Օ" has been replaced with the number 0, but this change is not identified.  
In claim 6, the underscore after the word "thickness" has been removed, but no change is identified, and applicant does not even list claim 6 as "currently amended".  Thus, the claim set does not have the proper status identifiers.  
In claim 18, a space has been added between the "1" and the word "wherein" in the first line of the claim, but this change is not identified.  
In claim 21, the font for elements (f) has been changed, but this change is not identified.  
In claim 22, the return in lines 4-5 of the claim has been removed, but no change is identified, and applicant does not even list claim 22 as "currently amended".  Thus, the claim set does not have the proper status identifiers.  
In claim 31, the return in the term "immune system-enhancing agent" has been removed, but no change is identified, and applicant does not even list claim 31 as "currently amended".  Thus, the claim set does not have the proper status identifiers.  
The above discrepancies beg the question of what other changes may have been made to the claims without being indicated as such.  Applicant is cautioned to show ALL changes made to the claims to avoid future claim sets being returned as improper.  

Claim Rejections - 35 § 112(a) (New)
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Scope of Enablement
Claim 24 is rejected under 35 U.S.C. 112, first paragraph or 35 U.S.C. 112(a), as failing to comply with the enablement requirement.  
Claim 24 is rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for the use of grape seed extract, does not reasonably provide enablement for the use of "grape extract".  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. Specifically, while the specification teaches grape seed extract, it does not teach grape extract, which is a different, broader term.  
In this regard, the application disclosure and claims have been compared per the factors indicated in the decision In re Wands, 8 USPQ 2d 1400 (Fed. Cir., 1988) as to undue experimentation.  The factors include:
1) the nature of the invention;2) the scope or breadth of the claims;3) the state of the prior art;4) the predictability or unpredictability of the art; 5) the relative skill of those skilled in the art; 6) the presence or absence of working examples; 7) the amount of direction or guidance presented and,8) the quantity of experimentation necessary.

The relevant factors are addressed below on the basis of comparison of the disclosure, the claims and the state of the prior art in the assessment of undue experimentation.  Claim 24 now recites "grape extract".  However, the instant specification as originally filed lacks adequate guidance, direction or discussion to apprise the skilled artisan of how to use "grape extract".  The specification fails to teach which compound(s) from "grape extract" are suitable for use in the invention.  Although the specification teaches "grapefruit extract" and "grape seed extract" (e.g., see pars. [0075], [0077]), the specification never contemplates "grape extract", which encompasses extracts derived from whole grapes, grape skin, grape juice, etc. in addition to grape seed extract.  Given that the compounds present in "grape extract" and "grape seed extract" would be different, the use of "grape extract" in place of "grape seed extract" would be highly unpredictable.  No working examples of using "grape extract" were provided.  The state of the art with regard to using grape extract in place of grape seed extract is considered sufficiently unpredictable such that the skilled artisan would have been required to undertake undue experimentation to determine the exact conditions and manner and/or process of execution to successfully perform the claimed method.  Absent such direction or guidance as to how the skilled artisan would go about performing the claimed method, one of ordinary skill in the art would have no alternative recourse but to undertake an exhaustive, and, thus, unduly burdensome search to perform the claimed invention.  

Claim Rejections - 35 USC § 112(a) (or pre-AIA , 1st Paragraph)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14, 16, and 18-31 are rejected under 35 U.S.C. 112, first paragraph or 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The response filed 6/3/22 has introduced NEW MATTER into the claims.  Amended claim 1 recites "by repeating step (b) for at least four hours".  Support in the instant application is found for periodic application every four to six hours ([0042]).  However, 1) it is not clear that periodic application is the same thing as acidifying both the innermost and outermost surface of the stratum corneum (i.e., step (b) as instantly recited) and 2) written description support is lacking for the broader genus of "at least four hours" (with an unlimited upper boundary), as is instantly claimed.  In the absence of support for this limitation, the recitation "by repeating step (b) for at least four hours" in claim 1 is new matter and must be removed from the claims.  
Instant claims 1-14, 16, and 18-31 now recite limitations that were not clearly disclosed in the specification as filed and that change the scope of the instant disclosure as filed.  Such limitations recited in amended claims 1-14, 16, and 18-31, which did not appear in the specification, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C 112.  Applicant is required to provide sufficient written support for the limitations recited in present claims 1-14, 16, and 18-31 in the specification or claims, as-filed, or remove these limitations from the claims in response to this Office Action.  

Claim Rejections - 35 USC § 112(b) (New)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14, 16, and 18-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-14, 16, and 18-31 are indefinite in the recitation "repeating step (b) for at least four hours" in claim 1.  This recitation is indefinite because step (b) appears to simply be a statement of the intended outcome/result of step (a) (i.e., no actual positive active step(s) is/are required by step (b)).  Thus, it is unclear if "repeating step (b) for at least four hours" is actually referring to repeating the active step (topical application) recited in step (a), as was previously recited (e.g., see the 6/15/20 claim set).  For the purposes of this Office Action, this limitation will be interpreted to refer to the timeframe of topical application of a Theraworx® formulation.  

Claim Rejections - 35 USC § 112(d) or (pre-AIA ) 35 USC § 112 (4th Par.)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, the limitation from claim 6 is now present in claim 1 (see elements (b) and (c) of claim 1).  Applicant is required to cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  
See also MPEP §  608.01(n),  “Infringement Test” for dependent claims.  The test for a proper dependent claim is whether the dependent claim includes every limitation of the parent claim. The test is not whether the claims differ in scope.  A proper dependent claim shall not conceivably be infringed by anything which would not also infringe the basic claim.  
See also Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112; Federal Register 76(27), Feb. 9, 2011.  

Summary/Conclusion
Claim 1-14, 16, and 18-31 are objected to; claims 1-14, 16, and 18-31 are rejected; claims 15 and 17 are cancelled.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658